department of the treasury internal_revenue_service washington d c date cc el gl br3 cesamuel gl-803694-99 number release date uilc memorandum for district_counsel from lawrence h schattner chief branch general litigation subject we have reviewed your proposed advice to the chief examination_division and we have the following comments we concur with the proposed consent directives as drafted per our e-mail messages the proposed summonses should be redrafted to request documents for the period date through date since the and tax years are being examined and it does not appear from the information that you have provided that documents for prior and subsequent periods are relevant to the examination you recommend against issuing a formal_document_request pursuant to sec_982 at the present time however you recommend that a summons be issued to the taxpayers for the information and if the taxpayers fail to provide the requested information that the district consider issuing a formal_document_request if a summons is issued and the taxpayers do not provide the requested information the district should seek enforcement of the summons irm provides that the procedures under sec_982 may be used as an alternative to issuing a summons under sec_7602 where service of the summons cannot be made however the irm instructs that the formal_document_request is not an attractive alternative to the summons where the records are needed to determine liability apparently the district will not have a problem serving the summons in this case therefore we advise that a summons be issued as opposed to a formal_document_request under sec_982 e the statute_of_limitations on assessment will be suspended if the taxpayers file a motion to quash the formal_document_request with regard to the summonses you propose that two summonses be issued to the taxpayers one summons will request production of documents not expressly related to offshore bank accounts the other summons will request production of documents specifically related to offshore bank accounts brokerage accounts trust accounts etc you recommend that if the taxpayers fail to comply with the first summons that the second summons be issued we do not fully understand the strategy for issuing two summonses although we admit that there may be practical reasons for doing so the taxpayers have maintained that some or all of the non- bank information is located abroad and that it is difficult for them to retrieve the information if the taxpayers start to produce some documents a court considering enforcement may well be inclined to give the taxpayers more time to produce given the foreign location of the records whereas no such defenses would be available with respect to the bank records if the taxpayers refuse to comply with the summonses the district should seek enforcement of the summonses under sec_7402 at the enforcement proceeding the government will request the court to order the taxpayers to sign the consent directive pursuant to sec_7402 if the requested documents cannot be obtained through the summons enforcement process we agree with you that summonses should not be issued to united_states branch banks whose headquarters are located in taiwan based on the information that you have provided we do not believe that the branch banks have custody or control_over the documents that are located in taiwan and they could defend their noncompliance on that basis you should advise the district not to issue summonses to the branch banks not because of the separate_entity rule but because the district determined that the branch banks do not have custody or control of the taiwan based documents we have two other suggestions regarding the wording of the summons attachment the use of the term gift s may be detrimental to the case since the term could be interpreted in a technical sense we suggest that the summons refer to gift s or transfer s finally item attachment a or item attachment c should be eliminated we should not use the summons to draw legal conclusions only to request production of documents and or testimony in conclusion we recommend the following issue one summons to the taxpayers requesting off-shore bank account information and one summons for non-bank account information or issue one summons for off-shore bank account information as well as non-bank account information if the taxpayers fails to comply with the summonses or to the extent that the taxpayers refuse to turn over the requested information the district should be advised to seek enforcement of the summonses the district should be advised that at the summons enforcement proceeding the government will request the court to order the taxpayers to sign the consent directive if you have any questions please call me at
